DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 	Applicant’s response and amendment to the claims filed on 1/25/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


Claim Rejections - 35 USC § 102

Claim(s) 1, 3-6, 8-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al. (WO 2014/192676).

Regarding claim 1: Machida is directed to a heat ray shielding fine particle dispersion body containing a transparent thermoplastic resin, and which heat ray shielding fine particles of a composite tungsten oxide are dispersed in the transparent thermoplastic resin, the heat ray shielding fine particles having elements L and M, tungsten, and oxygen, and a hexagonal crystal structure represented by MyWOz, which is preferably Cs0.33WO3, Rb0.33WO3, K0.33WO3 ([0044]), which is equivalent to the claimed formula LAMBWCOD, L or M is selected from K, Rb, Cs, and an atomic ratio of A+B/C is 0.33 = (0.33 + 0) / 1., and D is 3, which is equivalent to a value such that the composite has a hexagonal crystal structure ([0043]). 
Regarding claim 3: Resins of polyvinyl acetal are disclosed. 
Regarding claim 4: The working examples comprise 1 wt% of the heat ray shielding particles (Table 1).
Regarding claim 5: A film is disclosed ([0025]).
Regarding claim 6: The amount of tungsten oxide particles is preferably 0.2 – 2.5 g/m2 ([0041]).
Regarding claim 8: A film laminate between two or more transparent base materials is disclosed ([0026]). 
Regarding claim 10: A method of producing a heat ray shielding fine particle dispersion body is disclosed, comprising a step of uniformly mixing heat ray shielding particles of a composite tungsten oxide in a transparent thermoplastic resin ([0088]), the heat ray shielding fine particles are composite tungsten oxide are dispersed in the transparent thermoplastic resin, the heat ray shielding fine particles having elements L and M, tungsten, and oxygen, and a hexagonal crystal structure represented by MyWOz, which is preferably Cs0.33WO3, Rb0.33WO3, K0.33WO3 ([0044]), which is equivalent to the claimed formula LAMBWCOD, L or M is selected from K, Rb, Cs, and an atomic ratio of A+B/C is 0.33, and D is 3, which is equivalent to a value such that the composite has a hexagonal crystal structure ([0043]). Further, variable L is 0.33, B is 0, C is 1. 
Regarding claim 11: The heat ray shielding particle film is laminated between two transparent substrate base materials ([0108]), which is equivalent to a step of sandwiching the heat ray shielding fine particle dispersion body between transparent substrates. 
Regarding claim 12: A method of producing a heat ray shielding laminated transparent substrate comprising a step of molding into a film is disclosed. ([0108]). 
Regarding claims 13-14: The heat ray shielding particles are preferably Cs0.33WO3, Rb0.33WO3, K0.33WO3 ([0044]), which is equivalent to the claimed formula LAMBWCOD, L or M is selected from K, Rb, Cs, and an atomic ratio of A+B/C is 0.33 = (0.33 + 0) / 1. 


Claim Rejections - 35 USC § 102/103

Claim(s) 2, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Machida.
Regarding claims 2, 7, 10: Machida doesn't specifically recite a visible light transmittance when computed for light absorption by the heat ray shielding fine particles alone.
However, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present case, while Applicant has shown Cs0.33WO3 does not have the claimed properties in Table 4 of the present specification, values for Rb0.33WO3, K0.33WO3 are not mentioned.
Further, the heat ray shielding fine particles produced in Machida are substantially identical to the heat ray shielding fine particles produced in the instant invention. In particular, the present invention utilizes particles of the formula 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). MPEP 2112.01(1).
Hence, Machida suggests a heat ray shielding fine particles having a visible light transmittance within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.

Response to Arguments

Applicant's arguments filed 1/25/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant’s arguments, see Remarks, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Machida et al. (WO 2014/192676).

Applicant argues (p. 6-8 Remarks) the claims have been amended to recite (A+B)/C is between and including values of 0.33-0.35. Mamak discloses a value of 0.24, which is far removed from the claimed ratio.
This argument is found persuasive and this rejection has been withdrawn. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 



/ROBERT T BUTCHER/            Primary Examiner, Art Unit 1768